Name: Commission Regulation (EC) NoÃ 1391/2007 of 27 November 2007 laying down special measures concerning the application of Regulation (EC) NoÃ 1267/2007 in the pigmeat sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  animal product;  distributive trades
 Date Published: nan

 28.11.2007 EN Official Journal of the European Union L 310/10 COMMISSION REGULATION (EC) No 1391/2007 of 27 November 2007 laying down special measures concerning the application of Regulation (EC) No 1267/2007 in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 3444/90 of 27 November 1990 laying down detailed rules for granting private storage aid for pigmeat (1), and in particular Article 11(b) thereof, Whereas: An examination of the situation has indicated a risk that there will be an excessively large number of applications for the private storage aid scheme introduced by Commission Regulation (EC) No 1267/2007 (2). Therefore, it is necessary to suspend application of the Regulation and reject the applications in question, HAS ADOPTED THIS REGULATION: Article 1 1. Application of Regulation (EC) No 1267/2007 is hereby suspended for the period 28 November to 4 December 2007. 2. Applications submitted from 27 November 2007, for which acceptance decisions would have had to be taken during that period, are hereby rejected. Article 2 This Regulation shall enter into force on 28 November 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 333, 30.11.1990, p. 22. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (2) OJ L 283, 27.10.2007, p. 53.